DEKLE, Justice.
This case is before us upon the same general certified questions involving the new Florida obscenity statute Ch. 73-120 as affected by Miller v. California, 413 U.S. 15, 93 S.Ct. 2607, 37 L.Ed.2d 419 (1973) and Paris Adult Theatre I v. Slaton, 413 U.S. 49, 93 S.Ct. 2628, 37 L.Ed.2d 446 (1973), as are involved in the similar case of State v. Aiuppa, 298 So.2d 391 (Fla.1974), decided this date.
The certified questions herein are answered in the same manner as set forth in Aiuppa and this reference thereto shall constitute the answers to said certified questions. We similarly uphold the constitutionality vel non of Ch. 73-120.
It is so ordered.
ROBERTS, BOYD, McCAIN and CARLTON (Retired), JJ., concur.
ADKINS, C. J. and ERVIN, J., dissent.